Citation Nr: 0909279	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-10 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for leg disorder.

4.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Ft. Harrison, Montana.

In June 2005, the Veteran presented testimony before a 
Veterans' Law Judge who is no longer with the Board of 
Veterans' Appeals.  In January 2009, the Veteran was sent a 
letter informing him of his right to present testimony at 
another hearing.  In February 2009, the Veteran responded 
that he did not wish to appear at another hearing and that 
the case be considered on the evidence of record.

In September 2006, the issues of entitlement to service 
connection for a back disorder, bilateral pes planus, a leg 
disorder, and coronary artery disease were remanded for 
additional development.


FINDINGS OF FACT

1.  There is no competent evidence to show that the Veteran's 
current low back disorder is causally related to active 
military service or was manifest within the first post-
service year.

2.  There is no competent evidence to show that the Veteran's 
current bilateral pes planus had its clinical onset or 
underwent an increase in severity during his period of active 
military service.

3.  There is no competent evidence to show that the Veteran's 
current leg disorder is causally related to active military 
service.

4.  Coronary artery disease was not affirmatively shown to 
have had onset during service; coronary artery disease was 
not manifested to a compensable degree within one year from 
the date of separation from service; coronary artery disease, 
first diagnosed after service beyond the one-year presumptive 
period for a chronic heart disease, is unrelated to an 
injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).

2.  Bilateral pes planus was not due to disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2008).

3.  A leg disorder was not due to disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2008).

4.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003, February 2004, and October 
2006.  The Veteran was notified of the type of evidence 
needed to substantiate the claims of service connection, that 
is, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit records not in the custody of a Federal agency, 
such as private medical records or authorize VA to obtain any 
such records on his behalf.  

Regarding the content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of service connection 
claim).

To the extent the timing of the VCAA notice came after the 
initial adjudication, the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The timing error was cured by the content-complying VCAA 
notice after which the claims were readjudicated as evidenced 
by the statement of the case, dated in August 2007.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

With respect to the duty to assist, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  
The RO has obtained the service treatment records and VA 
records.  The Veteran was also afforded VA examinations in 
February 2007.  Furthermore, in October 2006 and September 
2007, the Veteran submitted that he had no additional 
evidence to submit for consideration in his appeal.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

Discussion

The Veteran is claiming entitlement to service connection for 
a low back disorder, bilateral pes planus, a leg disorder, 
and coronary artery disease.

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), cardiovascular 
renal disease is regarded as a chronic disease.  Moreover, 
there is evidence of degenerative lumbar changes and 
arthritis is also a chronic disease under 38 C.F.R. 
§ 3.309(a).  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
of record fails to establish any clinical manifestations of 
heart disease or lumbar arthritis within the applicable time 
period (i.e., the first post-service year), the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Furthermore, a veteran is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on the entrance examination.  This presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In the present case, the Veteran's April 1965 pre-induction 
physical documented the presence of flat feet.  Therefore, a 
defect was noted upon entrance as to that disability.  
Accordingly, the presumption of soundness does not apply.  
However, this does not necessarily result in a finding that 
the Veteran was unsound on entry (there is no presumption of 
unsoundness for defects noted on entry).  It merely removes 
the presumption from consideration.  Thus, the normal 
standard of review, that of preponderance, is applied to the 
question of whether a chronic disability of pes planus 
preexisted active service.  

The Veteran has indicated at his June 2005 Board hearing that 
his pes planus preexisted service and told the VA examiner in 
February 2007 that he had a diagnosis prior to entry into 
active service.  However, no actual competent diagnosis from 
prior to service is of record, and the Veteran's account of 
what health care providers purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The service treatment records show that he was 
prescribed plantar arch supports in September 1965 and 
November 1965, but then in April 1966, he indicated that his 
feet did not bother him at all.  Then, his separation 
examination in August 1967 showed normal feet and the Veteran 
denied foot trouble in an accompanying report of medical 
history.  The post-service records fail to reveal foot 
disability until the VA examination in February 2007, about 
40 years following separation.  However, a VA examiner in 
February 2007 stated that the Veteran's pes planus was 
clearly and unmistakably a congenital condition that 
preexisted active service.

Based on the foregoing, although the separation examination 
indicated normal findings, the preponderance of the evidence 
shows that pes planus did indeed preexist service.  
Therefore, the appropriate question for consideration is 
whether acquired pes planus was aggravated by, rather than 
incurred in, active service.

Again, a VA examiner in February 2007 indicated that the 
veteran's pes planus was a congenital condition.  In this 
regard, 38 C.F.R. §§ 3.303(c) provides that congenital or 
developmental defects such as refractive error of the eye are 
not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  However, VA's 
General Counsel has held that service connection can be 
granted for congenital abnormalities if they are subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82- 90 (July 18, 1990). 

In the present case, the competent evidence of record fails 
to demonstrate that the Veteran's active service resulted in 
any superimposed injury to the congenital pes planus.  Again, 
as discussed above, the service treatment records did not 
show progressive worsening of pes planus, and in fact showed 
improvement in symptoms.  Moreover, the normal separation 
examination and absence of post-service treatment for many 
decades further weighs against a finding that additional 
superimposed disability occurred.  Finally, the VA examiner 
in February 2007 opined that there was no aggravation of the 
preexisting pes planus.  As this opinion was offered after an 
objective evaluation of the Veteran, and following a review 
of the evidence record, it is highly probative.  Moreover, no 
other competent evidence refutes that opinion.

For the above reasons, there is no support for a grant of 
service connection for pes planus.

With respect to the leg cramps and low back disorder 
complaints, the Veteran's pre-induction examination in April 
1965 showed normal objective findings.  Accordingly, the 
presumption of soundness applies.  38 U.S.C.A. § 1111.  
Moreover, although an in-service treatment record dated in 
October 1965 shows that the Veteran had fallen off a roof 4 
years prior to active service, and although a report of 
medical history completed at the pre-induction examination 
noted complaints of leg cramps, the record does not contain 
clear and unmistakable evidence that a chronic low back or 
leg disability preexisted active service.  Therefore, the 
presumption of soundness remains intact and the appropriate 
inquiry is whether low back and leg disorders were incurred 
in, rather than aggravated by, active service.

The record here shows normal objective findings pertaining to 
the low back and legs at the Veteran's April 1965 pre-
induction examination.  In September 1965, an in-service x-
ray report noted a history of trauma to the back at the age 
of 12.  At that time, views of the lumbar spine suggested 
some flattening an indentation of the superior borders of L1 
and L2, possibly secondary to minimal old fracture.  It was 
also noted that the flattening could possibly be within 
normal ranges.  In November 1966, the Veteran presented with 
complaints of a two week history of low back pain and 
decreased control of the lower extremities.  The treating 
physician indicated that there was no objective evidence of 
disease.  Additionally, he opined that the Veteran's symptoms 
bordered on being somatic delusions, present intermittently 
present over the past five years, precipitated by novel 
situations such as going to college, entering the Army, or 
being stationed in Vietnam.  A May 1966 radiographic report 
demonstrated no significant interval radiographic change and 
no definite evidence of fracture when compared to the 
September 1965 X-ray.  Additionally, the slight flattening of 
the L1 and L2 vertebral bodies was thought to represent a 
normal variant.  Osseous structures were unremarkable.  
Clinical evaluation upon separation, in August 1967, revealed 
that the spine and lower extremities were within normal 
limits.

Again, the Veteran's August 1967 separation examination 
failed to reveal any chronic low back or leg disability.  
Moreover, following separation from active service, there is 
no showing of a low back or leg disorder until essentially 40 
years after discharge, when both disorders were indicated 
upon VA examination in February 2007.  In this regard, the 
Board notes that the amount of time that elapsed since 
military service can be considered as evidence against the 
claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the Board finds that the absence of post-service 
treatment or documented clinical manifestations of disability 
for four decades after military discharge is more probative 
than the veteran's current recollections of symptoms in the 
distant past.  Therefore, continuity of symptomatology is not 
established by either the competent evidence or the veteran's 
own statements.  Moreover, no competent evidence of causally 
relates current low back and leg disorders to active service.  
In fact, a VA examiner in February 2007 reached the opposite 
conclusion.  Because that opinion was offered after a review 
of the claims file and after an objective examination, the 
Board finds it to be highly probative.  Moreover, no other 
competent evidence of record refutes that opinion. 

While the Veteran himself believes that his current ankle 
problems were caused by active service, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, there is no support for a grant of 
service connection for a low back or leg disability.

Finally, regarding the coronary artery claim, the Veteran's 
pre-induction examination in April 1965 showed normal 
objective heart and vascular findings.  Accordingly, the 
presumption of soundness applies.  38 U.S.C.A. § 1111.  
Moreover, the record does not contain clear and unmistakable 
evidence that a cardiovascular disability preexisted active 
service.  Therefore, the presumption of soundness remains 
intact and the appropriate inquiry is whether coronary artery 
disease was incurred in, rather than aggravated by, active 
service.

The service treatment records contain no complaint, finding, 
or diagnosis of coronary artery disease.  On the one occasion 
that the Veteran complained of chest pains and shortness of 
breath, but this was attributed to anxiety.  Moreover, at the 
time of his separation physical examination in August 1967, 
he was clinically evaluated as normal.  

Following separation from active service, coronary artery 
disease first documented in 2003.  Again, the Board notes 
that the amount of time that elapsed since military service, 
can be considered as evidence against the claim. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, to 
the extent that the Veteran's cardiac-related symptoms are 
observable, Veteran is competent to report their history.  
However, the Board finds that the absence of post-service 
treatment or documented clinical manifestations of disability 
for almost four decades after military discharge is more 
probative than the veteran's current recollections of 
symptoms in the distant past.  Therefore, continuity of 
symptomatology is not established by either the competent 
evidence or the veteran's own statements.  Moreover, no 
competent evidence of causally relates current heart disease 
to active service.  In fact, a VA examiner in February 2007 
reached the opposite conclusion.  Because that opinion was 
offered after a review of the claims file and after an 
objective examination, the Board finds it to be highly 
probative.  Moreover, no other competent evidence of record 
refutes that opinion. 

While the Veteran himself believes that his current heart 
disease was caused by active service, he has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation. As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For the above reasons, there is no support for a grant of 
service connection for coronary artery disease.

As the preponderance of the evidence is against the claims of 
entitlement to service connection, the benefit of the doubt 
rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral pes planus is denied.

Service connection for leg disorder is denied.

Service connection for coronary artery disease is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


